PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES


Application Number: 16/168,724
Filing Date: October 23, 2018
Appellant(s): Su et al



__________________
Ching-Cheng Chang
For Appellant


EXAMINER'S ANSWER




The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the appeal brief as filed on 10/18/21 appealing from the Office action mailed 05/17/21.
 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/17/21 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejections are applicable to the appealed claims:  

A.	Claims 21-22 and 25-26 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) in view of Choi (2017/0195671 A1).
Regarding claims 21 and 25, Huang et al discloses an apparatus/method for video coding, comprising:
processing circuitry (Fig. 3, 312) configured to:
receive input data associated with a current block that is a prediction block (of the final motion vector, MV_1) defined in a bitstream (301) (paras. [0034-0035], [0018-0019], [0056-0057]);
determining motion vectors (MV_1) of the current block (Fig. 3; paras. [0045], [0034-0035]);
determine whether a size of the current block is smaller than or equal to a threshold size (a predetermined block size) for a decoder-side motion vector refinement (DMVR/DMVD) (abs.; paras. [0012-0013], [0034-0045], [0035]); 
in response to the size of the current block being determined to be smaller than or equal to the threshold (the predetermined block size) size,
performing a process of the DMVR for the current block based on the motion vectors of (the target block within) the current block, and performing respective processes of the DMVR for (coding/encoding) the current blocks (in image sequences) (abs.; paras. [0013-0022], [0034-0045], [0035]); and further comprising the method of;  
A)	partitioning the current block (106) into a plurality of sub-current blocks (102) having a size equal to or smaller than the threshold size (the predetermined block size being same as the current block, which is same as a transform block, which is same as a target block), at least one of the plurality of sub-current block(s) (102) inheriting/receiving the motion vector(s) (110) of the current block (106); (paras. [0013], [0035], [0004-0006]) and
performing respective processes of the DMVR for the sub-current blocks (102) based on the motion vectors of the current block (106) (Fig. 1; paras. [0003-0005]).

in response to the size of the current block being determined to be larger than the threshold size, performing the above method A).
However, Choi teaches a decoding/encoding apparatus/method comprising:
when a size of the current block is a larger size (1310 or 1320), partitioning/split the current block into a plurality of sub-current blocks (1316 or 1326) having a size equal to or smaller than the larger size (1310 or 1320), in order to encode/decode an image based on coding units/blocks that are hierarchically split and have various sizes and shapes (abs.; Figs. 13, 15; paras. [0126-0133], [0151-0152]). 
 Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for video coding as taught by Huang et al to incorporate/combine Choi’s teachings as above so that in response to the size of the current block being determined to be larger than the threshold size, perform the above method A),
and further perform corresponding inter prediction and inverse transform, thereby encoding/decoding an image based on coding units/blocks that are hierarchically split and have various sizes and shapes.
Regarding claims 22 and 26, Huang et al discloses DMVR being applied on each of the current target block(s) having n x m pixels (para. [0004]), wherein the (current) block size of the DMVD target block can be set to be identical to the transform block size (e.g., 4 x 4 or 8 x 8), wherein a 4 x 4 block is typically considered as sub-block (para. [0035]).
Furthermore, Choi teaches applying the process of partitioning the current block into the plurality of sub-current blocks as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for video coding as taught by Huang et al to incorporate/combine Choi’s teachings as above so that the respective processes of the DMVR for the sub-current blocks are independently performed for substantially the same reason/rational as discussed above. 

B.	Claims 23 and 27 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) and Choi (2017/0195671 A1) as applied to claims 21 and 25 above, respectively, and further in view of Ikai et al (2017/0134750 A1).
	Regarding claims 23 and 27, the combination of Huang et al and Choi does not seem to particularly disclose, wherein the threshold size is predefined or signaled, at a sequence level, picture level, or slice level of the bitstream.
However, Ikai et al teaches a predetermined block (threshold) size (LCU) being predefined or signaled, at a sequence level, picture level, or slice level of a bitstream, in order to execute a filtering process at least based on a partition mode while maintaining coding efficiency (para. [0054]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for video coding as taught by Huang et al to incorporate/combine Ikai et al’s teaching as above so that the threshold size is predefined or signaled, at the slice level of the bitstream, in order to execute a filtering process at least based on a partition mode while maintaining coding efficiency. 

C.	Claims 24 and 28 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) and Choi (2017/0195671 A1) as applied to claims 21 and 25 above, respectively, and further in view of Divorra Escoda et al (2009/0196517 A1).
	Regarding claims 24 and 28, the combination of Huang et al and Choi does not seem to particularly disclose, wherein the threshold size is dependent on video resolution or standard profile unit.
However, Divorra Escoda et al teaches apparatus/method for reduced resolution partitioning comprising, wherein a block processing unit size (double the block size) is dependent on video resolution (lower the resolution) in order to achieve efficient compression (para. [0004]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for video coding as taught by Huang et al to incorporate/combine Divorra Escoda et al’s teaching as above so that the threshold size is dependent on video resolution in order to achieve efficient compression.

D.	Claims 29 and 30 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) and Choi (2017/0195671 A1) as applied to claims 21 and 25 above, respectively, and further in view of Bultje et al (2019/0141338 A1).
	Regarding claims 29 and 30, the combination of Huang et al and Choi does not seem to particularly disclose, wherein the threshold size corresponds to a maximum number of total samples, a maximum number of rows, or a maximum number of columns.
However, Bultje et al teaches encoding and decoding using tiling (using blocks) comprising multiple blocks/tiles can be encoded, wherein in some implementations, block/tile size limitations may be mandatory or the block width/row, block height/column, or both, for a block in a frame/picture may differ, and coding using blocks/tiles may include using a defined maximum number of rows (row blocks), in order to provide advantageous encoding and decoding using tiling (blocking scheme) (paras. [0068], [0002]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for video coding as taught by Huang et al to incorporate/combine Bultje et al’s teaching as above, so that the threshold size corresponds to the defined maximum number of rows, in order to provide advantageous encoding and decoding using the blocks/tiles. 

(2) Response to Argument
Appellant’s remarks/arguments as filed on 10/18/21 in the appeal brief have been fully considered, but they are not persuasive. 
The Appellant presents remarks/arguments contending the Examiner’s rejections of claims 21-30 under (AIA ) 35 U.S.C. § 103.
	However, after careful consideration of the arguments/remarks presented, the Examiner must respectfully disagree for the reasons that follow and submit to the board that the rejections be sustained.
The Appellant presents remarks/arguments comprising: 
i)	Huang and Choi fail to disclose/describe “in response to the size of the current block being determined to be larger than the threshold size, partitioning, by the processing circuitry, the current block into a plurality of sub-current blocks and performing respective process of the DMVR for the sub-current blocks based on the motion vectors of the current block”, as specified in claims 21 and 25. 
However, after careful scrutiny and reconsideration of the cited prior art reference(s), the Examiner must respectfully disagree and maintain the grounds of rejection(s) for the reasons that follow.
In response to remarks i), as per Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, Huang et al, as a primary reference, discloses an apparatus/method for video coding, at least comprising:

processing circuitry (Fig. 3, 312) configured to:
determining motion vectors (MV_1) of the current block (Fig. 3; paras. [0045], [0034-0035]);
determine whether a size of the current block is smaller than or equal to a threshold size (a predetermined block size) for a decoder-side motion vector refinement (DMVR/DMVD) (abs.; paras. [0012-0013], [0034-0045], [0035]); 
in response to the size of the current block being determined to be smaller than or equal to the threshold size (the predetermined block size), performing a process of the DMVR for the current block based on the motion vectors of (the target block within) the current block, and performing respective processes of the DMVR for (coding/encoding) the current blocks (in image sequences) (abs.; paras. [0013-0022], [0034-0045], [0035]); 
A)	partitioning, by the processing circuitry, the current block (106) into a plurality of sub-current blocks (102) having a size equal to or smaller than the threshold size (the predetermined block size is same as the current block, which is the same as a transform block, which is the same as a target block), at least one of the plurality of sub-current block(s) (102) inheriting/receiving the motion vector(s) (110) of the current block (106); (paras. [0013], [0035], [0004-0006]); and
B)	performing respective processes of the DMVR for the sub-current blocks (102) based on the motion vectors of the current block (106) (Fig. 1; paras. [0003-0005]).
Huang et al does not seem to particularly/explicitly disclose:
in response to the size of the current block being determined to be larger than the threshold size, performing the above method A) and B).
However, Choi, as a secondary/supporting reference, teaches a decoding/encoding apparatus/method at least comprising:
when a size of the current block is a larger size (1310 or 1320), partitioning/split the current block into a plurality of sub-current blocks (1316 or 1326) having a size equal to or smaller than the larger size (1310 or 1320), in order to encode/decode an image based on coding units/blocks that are hierarchically split and have various sizes and shapes (abs.; Figs. 13, 15; paras. [0126-0133], [0151-0152]).    
 Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method for video coding as taught by Huang et al to incorporate/combine Choi’s teachings as above so that 
in response to the size of the current block being determined to be larger than the threshold size (the predetermined block size) perform the above method A) partitioning, by the processing circuitry, the current block into the plurality of sub-current blocks having the size equal to or smaller than the threshold size (the predetermined block size is same as the current block) and perform the above method B) performing, by the processing circuitry, respective processes of the DMVR for the sub-current blocks based on the motion vectors of the current block, and
further perform corresponding inter prediction and inverse transform, thereby encoding/decoding an image based on coding units/blocks that are hierarchically split and have various sizes and shapes.

In summary, in view of the all of the reasons as set forth above, the last Office action comprising rejections of claims 21-30 under (AIA ) 35 U.S.C. § 103 have been deemed proper. 


(3) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

(4) Conclusion 
For the above reasons, it is believed that the rejections should be sustained. 

Respectfully submitted,

/SHAWN S AN/            Primary Examiner, Art Unit 2483                                                                                                                                                                                            

Conferees:
/JOSEPH G USTARIS/             Supervisory Patent Examiner, Art Unit 2483     

/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487